Citation Nr: 1511691	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia in which service connection for tinnitus was granted and a 10 percent rating was assigned.

In an October 2010 notice of disagreement, the Veteran indicated his belief that the continuation of a 30 percent combined evaluation for all of his service-connected disabilities was mistaken.  

In January 2013, the RO provided a statement of the case on this issue continuing a 30 percent combined evaluation for the Veteran's service-connected disabilities.  In February 2013, the Veteran filed a Form 9 to appeal to the Board.  At that time, he requested a hearing before the Board.  Thereafter, in a signed correspondence dated in September 2014, the Veteran withdrew his request for a hearing.

It does not appear that the Veteran's argument concerning his combined evaluation is an expression of disagreement with the current individual ratings assigned for his service-connected disabilities.  However, to the extent the Veteran may be making such argument, entitlement to an increased rating for tinnitus, scars and/or bilateral pes planus has not been adjudicated by the RO and the Board does not have jurisdiction to consider entitlement to higher ratings for the Veteran's individual disabilities at this time.  If the Veteran wishes to seek an increased rating for any of his service-connected disabilities, he should file a claim with the RO.


FINDINGS OF FACT

1.  The Veteran has been service-connected for bilateral pes planus rated as 10 percent disabling, disfiguring scar, left upper lip area, rated as 10 percent disabling, and tender scar, left upper lip area (1 x 3 cm) rated as 10 percent disabling since April 28, 2005.  

2.  Since April 28, 2005 and prior to the grant of service connection for tinnitus in July 2010, his combined evaluation for compensation had been 30 percent.

3.  In July 2010, the Veteran was awarded a 10 percent rating for tinnitus, effective April 29, 2010; his combined evaluation for compensation remained at 30 percent.

4.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the correct combined evaluation for compensation is 30 percent and has been since April 28, 2005.


CONCLUSION OF LAW

Entitlement to a combined disability rating in excess of 30 percent is not shown as a matter of law. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The Board finds that the provisions of the VCAA are not applicable to a veteran's claim of entitlement to an increased overall combined evaluation because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
It is noted that the relevant facts in this case are not in dispute and the underlying rating decision granted the benefit sought in full, to include service connection for tinnitus and the maximum schedular rating for that disability.

II. Analysis

The Veteran contends that the combined rating for his service-connected disabilities, to include tinnitus, disfiguring scar, left upper lip area, tender scar, left upper lip area and bilateral pes planus, should be 40 percent.  In his October 2010 notice of disagreement, the Veteran indicated his belief that he had a 20 percent rating for his scars and 10 percent ratings for tinnitus and pes planus.

Consultation of the Code Sheet accompanying the July 2010 rating decision shows that the Veteran has two separate 10 percent ratings for the scar on his left upper lip area as allowed under Diagnostic Code 7800 (for scar of the head face or neck) and Diagnostic Code 7804 (for scar, unstable or painful).  He also has a 10 percent for tinnitus under Diagnostic Code 6260 and a 10 percent rating for bilateral pes planus under Diagnostic Code 5276.  The Veteran has never had a single 20 percent rating for a service-connected disability.  This is important when applying the Combined Ratings Table (Table) pursuant to 38 C.F.R. § 4.25 to determine the combined rating for his service-connected disabilities. 

To calculate the combined evaluation for a veteran's service-connected disabilities with compensable ratings, the disabilities are arranged in order of their severity, beginning with the greatest disability.  Here, all 4 disabilities have been assigned 10 percent ratings.   To calculate the combined rating using the Table, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate. The figure that appears in the space where the column and row intersect represents the combined value of the two. Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability. The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the table with the degree of the fourth disability. The combined value for all four disabilities will be found in the space where the column and row intersect. This total combined value is then converted to the nearest degree divisible by 10. Combined values ending in 5 are adjusted upwards. 38 C.F.R. § 4.25.

After carefully reviewing the record, the Board finds that the July 2010 rating decision's calculation of the combined rating is correct.  Initially, the table notes that 10 combined with 10 is 19.  As such, the 10 percent assigned for disfiguring scar is combined with the 10 percent assigned for tender scar, resulting in a 19 percent rating.  Then, the 19 percent rating is combined with the 10 percent rating for bilateral pes planus, resulting in a 27 percent rating.  Then, the 27 percent rating is combined with the 10 percent rating for tinnitus, resulting in a 34 percent rating.  Then, the 34 percent rating is converted to the nearest degree divisible by 10, which is 30 percent.  Therefore, the July 2010 rating decision reflects that the RO properly calculated the Veteran's combined rating from April 28, 2005 when the Veteran was initially granted a 10 percent rating for pes planus and two separate 10 percent ratings for the upper lip scar.  Notably, the addition of another 10 percent rating for tinnitus on April 29, 2010 did not change the combined rating because prior to April 29, 2010.  At that time, the Veteran's combined rating was 27 percent (rounded to 30 percent) and after April 29, 2010, his combined rating was 34 percent (rounded to 30 percent). 

Based on these facts, the Board finds no error in the calculation of the combined total rating in the July 2010 rating decision.  Where, as here, the law is dispositive, the benefit of the doubt doctrine is not for application. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).









ORDER

A combined disability rating in excess of 30 percent for service-connected disabilities is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


